COLEMAN, J.
Robert Sands, as administrator of Barbara Yukers, filed a petition in the Probate Court to obtain an order to sell real estate of his intestate for the purpose of paying the debts of said estate. The petition described the property as follows: “All of that lot of land situate on the north-west corner of. Warren and North Carolina streets, haying a front on North Carolina street of one hundred and eight (108) feet more or less, and running back on Warren street one hundred and twenty-six feet more or less, being in the limits of the ■old city of Mobile, and constituting the only realty of said estate.” The decree of sale of the lot by the court followed the petition. The lot was sold at a gross sum and appellant Bromberg became the purchaser, and the administrator’s deed to him conforms substantially in description to the decree and petition. -The intestate according to the bill, in fact, died seized and possessed of a front on North Carolina street of one hundred and sixty feet, running back on Warren street one hundred and twenty-six feet. - After the sale, John M. Yukers, son of intestate, ran a fence starting at a point one hundred and eight (108) feet, and cut off fifty-two feet from the premises, leaving the purchaser only one hundred *580and eight feet. There is no pretense that John M. Yukers or any other person questions the regularity and validity of the proceedings in the Probate Court, nor does he claim any lands or intei’est sold under and by virtue of that decree. The only question of contention is whether the administrator’s deed conveyed the one hundred and sixty feet, or only one hundred and eight feet. The question is one simply of construction. A court of law is as competent for this purpose as a court of equity. The amendment proposed would not have-given the bill equity. Moreover the administrator has no interest in this proceeding. The pleadings show, that the purchase-money was amply sufficient to pay all the debts of the estate and if there was any realty not sold, it of right descended to and belongs to the heirs. The administrator would be a proper party in a proceeding to reform his deed, but the case made by the bill does not authorize a reformation of the deed. We hold that the decree of sale embraced all the land contained in the petition, and that the administrator’s deed was sufficient to convey to the purchaser the land decreed to be sold. No fraud is charged. A chancery court cannot extend the provisions of an administrator’s deed so as to include a greater interest than that authorized by the petition and decree. — Austin v. Willis, 90 Ala. 421.
Parties frequently acquire title to different property from different sources. The fact that an administrator has information of only a part of the realty of an estate, and refers to and describes it as all of the realty of the estate in a petition for a sale of land to pay debts, certainly would not give the court jurisdiction of that not described and not intended to be described, nor would a decree of sale following the petition, authorize a sale of more than that decreed to be sold.
The words “more or less” used in a deed of conveyance, or in a petition to sell land or decree, should be construed with reference to the particular circumstances under and in relation to which they are used. Quite a number of authorities are cited to the text in 15 Am. & Eng. Ency. 718. See also Hodges v. Denny, 86 Ala. 226 ; Oakes v. Delaney, 133 N. Y. 227.
Affirmed.